Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO CREDIT AGREEMENT,

SECURITY AND PLEDGE AGREEMENT

AND DISCLOSURE LETTER

THIS FIRST AMENDMENT TO CREDIT AGREEMENT, SECURITY AND PLEDGE AGREEMENT AND
DISCLOSURE LETTER (this “Amendment”), effective as of March 3, 2009, is entered
into by and among FEI COMPANY, an Oregon corporation (the “Borrower”), each of
the Guarantors listed on the signature pages hereof (such Guarantors, together
with the Borrower, the “Debtors”), each of the Lenders listed on the signature
pages hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent under the
Credit Agreement (as herein defined), not in its individual capacity, but solely
as collateral agent for the Lenders and other Secured Parties (as such terms are
herein defined) (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).

RECITALS

WHEREAS, the Borrower, the Guarantors party thereto, the lenders party thereto
(the “Lenders”), the Administrative Agent and J.P. Morgan Europe Limited, as
Alternative Currency Agent for the Lenders, are parties to that certain Credit
Agreement dated as of June 4, 2008 (as amended, modified and supplemented from
time to time, the “Credit Agreement”); and

WHEREAS, the Debtors and the Administrative Agent are parties to that certain
Security and Pledge Agreement, executed in connection with, and dated as of even
date with the Credit Agreement (the “Security Agreement”); and

WHEREAS, in connection with the Credit Agreement and Security Agreement, the
Borrower delivered that certain letter, dated as of even date with the Credit
Agreement, containing certain schedules, to the Administrative Agent and the
Lenders (the “Disclosure Letter”); and

WHEREAS, the Debtors wish to conduct a reorganization of their corporate
structure, obtain a release of a portion of the Collateral and incur additional
Indebtedness relating to such released portion of the Collateral and, in
connection therewith, have requested the Administrative Agent and the Lenders to
amend certain provisions of the Credit Agreement, Security Agreement and
Disclosure Letter; and

WHEREAS, the Administrative Agent and each Lender signatory hereto has agreed to
amend the Credit Agreement, Security Agreement and Disclosure Letter to the
extent reflected in this Amendment.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration and the mutual benefits, covenants and agreements herein
expressed, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Defined Terms. All capitalized terms used in this Amendment and not otherwise
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement.



--------------------------------------------------------------------------------

2. Amendment to Section 1.01 of the Credit Agreement.

(a) Section 1.01 of the Credit Agreement is hereby amended to restate the
definition of “Termination Date” in its entirety as follows:

““Termination Date” means May 27, 2013.”

(b) Section 1.01 of the Credit Agreement is hereby amended to add the following
new definitions in proper alphabetical order:

““Existing UBS Account” means that certain investment account number WI-04635
held in the name of the Borrower at UBS Financial.

“UBS Bank” means UBS Bank USA.

“UBS ARS Collateral Account” means that certain investment account held in the
name of the Borrower at UBS Financial holding solely auction rate securities.

“UBS Financial” means UBS Financial Services Inc.”

3. Amendment to Section 6.01 of the Credit Agreement. Section 6.01 of the Credit
Agreement is hereby amended to add the following new subsection (q) to the end
of said Section 6.01:

“(q) Indebtedness owed by the Borrower to UBS Bank, or any of its Affiliates
providing a loan in lieu of UBS Bank, that is secured only by the UBS ARS
Collateral Account; provided, that (i) the proceeds of such Indebtedness are
deposited in a deposit account as to which the Administrative Agent has a
perfected first priority security interest and such account is not subject to
any other security interests, (ii) the Administrative Agent shall have received
a deposit account control agreement, executed by the Borrower and the financial
institution maintaining such account, in form and substance reasonably
satisfactory to the Administrative Agent and (iii) such Indebtedness shall only
be repaid with (A) the proceeds of the transaction described in Section 6.04(i)
or (B) the proceeds of a refinancing of such Indebtedness provided by UBS Bank
or any of its Affiliates, but, in any case, must be repaid prior to July 2,
2012; provided, however, that such Indebtedness shall be permitted to be repaid
with any other funds so long as (x) immediately upon the repayment of such
Indebtedness, the Liens on the UBS Collateral Account are released and the
Administrative Agent is granted a first priority perfected security interest in
such account and (y) no Default or Event of Default has occurred and is
continuing.”

 

- 2 -



--------------------------------------------------------------------------------

4. Amendment to Section 6.02 of the Credit Agreement. Section 6.02 of the Credit
Agreement is hereby amended to add the following new subsection (i) to the end
of said Section 6.02:

“(i) Liens on the UBS ARS Collateral Account securing Indebtedness permitted by
Section 6.01(q); provided that such Lien shall not apply to any other property
or asset of the Borrower or any of its Subsidiaries.”

5. Amendment to Section 6.04 of the Credit Agreement.

(a) Section 6.04 of the Credit Agreement is hereby amended to restate subsection
(h) in its entirety as follows:

“(h) a transfer by the Borrower or any of its Subsidiaries of (i) any interest
in a promissory note made by FEI International in the approximate principal
amount of $25,200,000, and upon such transfer, the Administrative Agent shall
release its Lien on such promissory note, and (ii) all Equity Interests in FEI
International to FEI Global Holdings C.V., a limited partnership organized under
the laws of the Netherlands.”

(b) Section 6.04 of the Credit Agreement is hereby amended to add the following
new subsection (i) to the end of said Section 6.04:

“(i) a sale by the Borrower of the securities entitlements credited to the UBS
ARS Collateral Account to UBS Financial or any third party, (i), if made before
June 30, 2010, for not less than 95% of the full par value of said securities
entitlements, and, (ii), if made after said date, for not less than the full par
value thereof, and which sale, in either case, must be completed on or before
July 2, 2012; provided that, if Indebtedness permitted by Section 6.01(q) is
outstanding at the time of such sale, the proceeds thereof shall be used to
repay such Indebtedness.”

6. Amendment to Article VI of the Credit Agreement. Article VI of the Credit
Agreement is hereby amended to add the following new Section 6.17 to the end of
said Article VI:

“SECTION 6.17 UBS Accounts. The Borrower shall not (i) deposit any cash,
property or other assets into the UBS ARS Collateral Account, (ii) establish any
account at UBS Bank, UBS Financial or any of their Affiliates other than the
Existing UBS Account and the UBS ARS Collateral Account, (iii) incur any
Indebtedness from UBS Bank, UBS Financial or any of their

 

- 3 -



--------------------------------------------------------------------------------

Affiliates other than the Indebtedness permitted under Section 6.01(q);
provided, however, the Borrower shall promptly transfer the assets held in the
Existing UBS Account to the UBS ARS Collateral Account other than securities in
the approximate amount of $13,000,000 or (iv) permit to exist any Lien on the
Existing UBS Account other than the Lien in favor of the Administrative Agent.”

7. Amendment to Section 7.01(g) of the Credit Agreement. Section 7.01(g) of the
Credit Agreement is hereby amended to add the following new proviso at the end
of said Section 7.01(g):

“; provided further that this clause (g) shall not apply to any demand for
payment under the Indebtedness permitted by Section 6.01(q).”

8. Amendment to Credit Agreement and Disclosure Letter. The Credit Agreement and
Disclosure Letter are hereby amended to delete in its entirety Schedule 1.01B
referenced in the definitions of “Leverage Ratio” and “Liquidity” in
Section 1.01 of the Credit Agreement and attached to the Disclosure Letter and
replace such Schedule with Schedule 1.01B attached hereto.

9. Amendment to Security Agreement. The last sentence of Section 2.01 of the
Security Agreement is hereby amended to delete “and” immediately preceding
subsection (v) and add the following new subsection (vi) at the end of said
sentence:

“, and (vi) the UBS ARS Collateral Account and any securities entitlements
credited to the UBS ARS Collateral Account.”

10. Amendment to Security Agreement and Disclosure Letter. The Security
Agreement and Disclosure Letter are hereby amended to delete in its entirety
Annex 3 referenced in the definition of “Securities Collateral” in Section 1.01
of the Security Agreement and attached to the Disclosure Letter and replace such
Annex with Annex 3 attached hereto.

11. Ratification. Each Debtor hereby ratifies all of its Obligations under the
Credit Agreement and the other Loan Documents and agrees and acknowledges that
the Credit Agreement and the other Loan Documents are and shall continue to be
in full force and effect as amended and modified by this Amendment. Nothing in
this Amendment extinguishes, novates or releases any right, claim, lien,
security interest or entitlement of any of the Lenders, the Secured Parties or
the Administrative Agent created by or contained in the Credit Agreement or in
any other Loan Document nor is any Debtor released from any covenant, warranty
or obligation created by or contained therein.

12. Representations and Warranties. Each Debtor hereby represents and warrants
to the Administrative Agent, the Lenders and the Secured Parties that (i) this
Amendment has been duly executed and delivered on behalf of such Debtor, subject
to applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a

 

- 4 -



--------------------------------------------------------------------------------

proceeding in equity or at law, (ii) this Amendment constitutes a valid and
legally binding agreement enforceable against each Debtor in accorded with its
terms, (iii) the representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct on and as of the
date hereof in all material respects as though made as of the date hereof,
except as heretofore otherwise disclosed in writing to the Administrative Agent,
provided, that to the extent such representations and warranties were made as of
a specified date, the same shall be required to remain true and correct in all
material respects as of such specific date, (iv) no Default or Event of Default
exists under the Credit Agreement or any other Loan Document and (v) the
execution, delivery and performance of this Amendment has been duly authorized
by each of the Debtors.

13. Conditions to Effectiveness. This Amendment shall be effective upon the
execution and delivery hereof by all parties to the Administrative Agent and
receipt by the Administrative Agent of the following in form and substance
satisfactory to the Administrative Agent:

(a) this Amendment, executed by all parties hereto;

(b) a deed of pledge of the registered claims under the limited partnership
agreement of FEI Global Holdings C.V. (the “Partnership Agreement”), together
with any other documents or instruments required under the laws of the
Netherlands to grant to the Administrative Agent, for the benefit of the Secured
Parties, a valid, perfected security interest in 65% of the registered claims
under the Partnership Agreement of FEI Global Holdings C.V. (the “Dutch Pledge
Documents”);

(c) a certificate of an officer and of the secretary or an assistant secretary
of each of the Debtors certifying, inter alia, (i) copies of each of the
articles or certificate of incorporation or organization, as amended and in
effect, of such Debtor, the bylaws or operating agreement or regulations, as
amended and in effect, of such Debtor (or a statement that such documents have
not changed since June 4, 2008) and the resolutions adopted by the board of
directors or managers or members of such Debtor (A) approving the form of this
Amendment and (B) authorizing the execution, delivery and performance by such
Debtor of this Amendment and (ii) the incumbency and specimen signatures of the
officers of such Debtor executing any documents on its behalf;

(d) an opinion from Dutch counsel, reasonably satisfactory to the Administrative
Agent;

(e) an executed copy of the Partnership Agreement in form and substance
satisfactory to the Administrative Agent and its counsel;

(f) the payment to the Administrative Agent of all fees and expenses (including
the fees and disbursements of Andrews Kurth LLP and Linklaters LLP) and all fees
payable to the Lenders in connection with this Amendment;

(g) such other consents, approvals, opinions or documents as the Administrative
Agent may reasonably request.

 

- 5 -



--------------------------------------------------------------------------------

14. Release and Indemnity.

(a) Each of the Debtors hereby releases and forever discharges the
Administrative Agent and each of the Lenders and Secured Parties and each
affiliate thereof and each of their respective employees, officers, directors,
trustees, agents, attorneys, successors, assigns or other representatives from
any and all claims, demands, actions, cross-actions, causes of action, costs and
expenses (including legal expenses), of any kind or nature whatsoever, whether
based in law or equity, which any of said parties has held or may now or in the
future own or hold, whether known or unknown, for or because of any matter or
thing done, omitted or suffered to be done on or before the actual date upon
which this Amendment is signed by any of such parties (i) arising directly or
indirectly out of the Loan Documents, or any other documents, instruments or any
other transactions relating thereto and/or (ii) relating directly or indirectly
to all transactions by and between the Debtors or their representatives and the
Administrative Agent, the Lenders and the Secured Parties or any of their
respective directors, officers, agents, employees, attorneys or other
representatives. Such release, waiver, acquittal and discharge shall and does
include, without limitation, any claims of usury, fraud, duress,
misrepresentation, lender liability, control, exercise of remedies and all
similar items and claims which may, or could be, asserted by any of the Debtors.

(b) Each of the Debtors hereby ratifies the indemnification provisions contained
in the Loan Documents, including, without limitation, Section 10.03 of the
Credit Agreement, and agrees that this Amendment and any losses, claims, damages
and expenses related thereto shall be covered by such indemnities.

(c) Each of the Guarantors hereby ratifies and reaffirms its obligations under
the Guarantees and confirms that said Guarantees remain in full force and effect
notwithstanding the execution of this Amendment.

15. Counterparts. This Amendment may be signed in any number of counterparts,
which may be delivered in original or facsimile form, each of which shall be
construed as an original, but all of which shall constitute one and the same
instrument.

16. Governing Law. This Amendment, all Notes, the other Loan Documents and all
other documents executed in connection herewith other than the Dutch Pledge
Documents and the Partnership Agreement shall be deemed to be contracts and
agreements under the laws of the State of New York and of the United States of
America and for all purposes shall be construed in accordance with, and governed
by, the law of New York and of the United States.

17. Final Agreement of the Parties. Any previous agreement among the parties
with respect to the subject matter hereof is superseded by the Security
Agreement, as amended by this Amendment. Nothing in this Amendment, express or
implied, is intended to confer upon any party other than the parties hereto any
rights, remedies, obligations or liabilities under or by reason of this
Amendment.

[Remainder of page intentionally left blank; signatures on separate pages]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Debtors and the Administrative Agent have caused this
Amendment to be duly executed by their respective authorized officers as of the
day and year first above written.

 

DEBTORS:     FEI COMPANY,     an Oregon corporation       By:   /s/ RAYMOND A.
LINK         Raymond A. Link         Executive Vice President and Chief
Financial Officer     FEI TECHNOLOGIES INC.,     an Oregon corporation       By:
  /s/ RAYMOND A. LINK         Raymond A. Link         President

Signature Page to First Amendment



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT

AND LENDER:

    JPMORGAN CHASE BANK, N.A.       By:   /s/ ROBERT L. MENDOZA         Name:  
Robert L. Mendoza         Title:   Vice President

Signature Page to First Amendment



--------------------------------------------------------------------------------

LENDER:     HSBC BANK USA, NATIONAL
ASSOCIATION       By:   /s/ MIKE MITCHELL         Name:   Mike Mitchell        
Title:   Vice President

Signature Page to First Amendment



--------------------------------------------------------------------------------

LENDER:     U.S. BANK NATIONAL ASSOCIATION       By:   /s/ RICHARD J. AMENY, JR.
        Name:   Richard J. Ameny, Jr.         Title:   Vice President

Signature Page to First Amendment



--------------------------------------------------------------------------------

LENDER:     BANK OF AMERICA, N.A.       By:   /s/ CHRIS SWINDELL         Name:  
Chris Swindell         Title:   Senior Vice President

Signature Page to First Amendment

 



--------------------------------------------------------------------------------

LENDER:     WELLS FARGO HSBC TRADE BANK, NA       By:   /s/ MARCUS R. HALL      
  Name:   Marcus R. Hall         Title:   Vice President

Signature Page to First Amendment



--------------------------------------------------------------------------------

LENDER:     ABN AMRO BANK N.V.       By:   /s/ MICHELE COSTELLO         Name:  
Michele Costello         Title:   Director       By:   /s/ SUNEEL S. GILL      
  Name:   Suneel S. Gill         Title:   Assistant Vice President

Signature Page to First Amendment



--------------------------------------------------------------------------------

Schedule 1.01B

INVESTMENTS RELATING TO FINANCIAL COVENANT CALCULATIONS

Investments Permitted under Short-Term Investments Policy

 

Instrument Type

  

Minimum
Rating (1)(3)

  

Maximum Maturity

  

Maximum Concentration

Money Market Funds (2)

   AAA    Daily   

100% of Portfolio for US Government and US Government Agency MM funds, 50% of
Portfolio for non-government MM funds.

 

FEI’s total investment in a MM fund shall not exceed 10% of the individual MM
fund value and must be 2A7 compliant and have as its highest priority
maintaining a 1.00 NAV.

US Treasury Bills (2)

   N/A    12 months    None

US Treasury Notes (2)

   N/A    36 months    50% of portfolio

US Government Agencies e.g.
FFCB, FHLB, FHLMC, FNMA,
GNMA, TVA

   N/A    36 months    Max of 50% of portfolio, 10% per issuer

Municipal Notes or Bonds (2)

   AAA, Aaa    36 months    Max of 25% of portfolio, 5% per issuer

Corporate Notes or Bonds (2)

   AAA, Aaa    36 months    Max of 25% of portfolio, 5% per issuer    A/A2    36
months    Up to 10% of portfolio, 5% per issuer

Commercial Paper (2)

   A1/P1    270 days    Max of 30% of portfolio, 5% per issuer

 

Schedule 1.01B - 1



--------------------------------------------------------------------------------

Instrument Type

  

Minimum
Rating (1)(3)

  

Maximum Maturity

  

Maximum Concentration

No asset backed commercial paper structures are authorized to be purchased as of
March 19, 2008 under FEI policy.

Time Deposits, Certificates of Deposit (2)

   Bank rated
AA/Aa2    36 months    Max of 20% of portfolio, 5% per issuer

 

(1) Investment securities must have the indicated minimum rating by at least 2
nationally recognized statistical rating organizations e.g. Moody, S&P, Fitch,
etc.

 

(2) Investments held offshore by subsidiaries must be limited to Money Market
Funds, Foreign Government obligations, Corporate Bonds, Commercial or
Certificates or Deposit and must utilize the same credit rating, maturity and
concentration requirements.

 

(3) For any security that gets its rating by virtue of credit enhancement or
bond insurance the issuer must have an underlying rating of A2/A.

Note: FEI’s calculation for % of portfolio, portfolio is defined as total cash
equivalents (GL 104000) and both ST & LT investments (GL 111000 and GL 161000)

 

Schedule 1.01B - 2



--------------------------------------------------------------------------------

Investments Permitted under International Short-Term Investments Policy

 

Instrument Type

  

Minimum
Rating (1)

  

Maximum Maturity

  

Maximum Concentration

Overnight Bank Investment
Account /Time Deposits/
Money Market Funds (2)

   AAA    Daily   

100% of Portfolio so long as total does not exceed 20M USD (Brno/Asia) or 20M
EUR (Acht)

 

FEI’s total investment in a MM fund shall not exceed 10% of the individual MM
fund value

Commercial Paper (2)

   A1/P1    270 days   

Max of 50% of EUR portfolio, not to exceed 20M EUR per issuer

(NOTE this is worldwide concentration)

No asset backed commercial paper structures are allowed under FEI policy.

 

(1) Investment securities must have the indicated minimum rating by at least 2
nationally recognized statistical rating organizations e.g. Moody, S&P, Fitch,
etc.

 

(2) Investments held offshore by subsidiaries must be limited to Money Market
Funds, Foreign Government obligations, Corporate Bonds, Commercial or
Certificates or Deposit and must utilize the same credit rating, maturity and
concentration requirements.

Note: The FEI calculation for % of portfolio in Europe, portfolio is defined as
total EUR cash equivalents (GL 104000) and both ST & LT investments (GL 111000
and GL 161000). In addition, the total amount held in FEI’s EUR overnight
investment account should be included as well for calculation in Acht.

 

Schedule 1.01B - 3



--------------------------------------------------------------------------------

EXECUTION VERSION

Annex 3

SECURITIES COLLATERAL

Equity Interests of Subsidiaries

 

Debtor

  

Entity

 

Certificate Number

 

Number and

Class of

Equity Interests

 

Percentage of Equity
Interests Pledged

by Debtor

FEI Company    FEI Global Holdings
C.V.   N/A1   Partnership Interest   65% FEI Company    FEI Technologies Inc.  
1   10 shares   100% FEI Company    FEI Systems (Thailand)
Company, Limited   11   4900 ordinary
(Class A) shares   65% FEI Company    FEI Systems (Thailand)
Company, Limited   12   5094 preferred
(Class B) shares   65% FEI Company    FEI Deutschland GmbH   N/A2   1 share  
65% FEI Technologies Inc.    FEI Global Holdings
C.V.   N/A1   Partnership Interest   65%

Equity Interests of Third Parties

 

Debtor

  

Entity

  

Certificate Number

  

Number and Class of

Equity Interest

FEI Company    Norsam Technologies, Inc.    P-1    500,000 shares of Series A
Preferred Stock FEI Company    Neocera, Inc.    PB-7    529,189 shares of Series
B Preferred Stock FEI Company    NanoImaging Services, Inc.    5    175,115
common shares

Warrants, Options or other rights entitling the holder to purchase or acquire
any Equity Interests

 

  1. Warrant to purchase 226,244 shares of Series B Preferred Stock of Neocera,
Inc.

 

  2. Warrant to purchase 552,995 shares of Series A Preferred Stock of
NanoImaging Services, Inc.

 

1

Partnership interests of FEI Global Holdings C.V. are uncertificated.

 

2

Shares of FEI Deutschland GmbH are uncertificated.

 

Annex 3 - - 4 -